DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE to 16/700,195 filed on 12/29/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 17, the dependency is from a canceled claim, claim 16.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funabashi (US 2014/0015451).

 	 Regarding claim 1, Funabashi teaches:
power tool system 100) comprising:
          a tool (power tool 3) including 
                         a tool housing (Fig. 2 is a tool housing), 
                         a motor supported by the tool housing and including an output shaft (motor 31)
                         a tool terminal (165 connects to the tool terminal) electrically connected to the motor (tool terminal connected to motor 31-see Fig. 2), and 
                        a first controller supported by the tool housing ( inverter circuit 16);
          a battery pack (battery pack 2) including 
                       a pack housing (housing of the battery enclosing the battery cells),
                       battery cells (battery cells 2a) supported by the pack housing, the battery cells being electrically connected ( battery cells 2a electrically connected),
                       a second controller supported by the pack housing ( battery voltage detection unit 11 aided by the battery 2), and
                       a pack terminal electrically connectable to the tool terminal to transfer current between the battery pack and the tool (terminal 21); and 
         a third controller operable to communicate between with the second controller and the first controller to control operation of the tool ( control unit 19 as a third controller that communicates with inverter circuit 16 and battery voltage detection unit 11)
wherein the tool includes a trigger assembly (trigger switch 32 and trigger detection  unit 9) engageable by a user to operate the motor ([0060]: when an operator operates the trigger switch 32 to supply power to motor 31), and wherein the third controller communicates with the trigger assembly to determine trigger information ([0072]: applied voltage of the trigger circuit output to the control unit 19), the third controller providing the trigger information to the first controller ([0072]: control unit 19 performs control of the inverter circuit 16 while trigger detection signal is inputted), the first controller ([0058]: when trigger switch 32 is operated, electric power is supplied to the motor 31 via inverter device 1), 
wherein the first controller includes an inverter bridge (inverter 16 is an inverter bridge) , the first controller controlling operation of the motor through the inverter bridge, 
wherein the inverter bridge includes a high-side field effect transistor (FET) electrically connected between the battery pack and the motor (high side FETs 161, 163 electrically connected between battery 2 and motor 31) and a low-side FET electrically connected between the motor and ground (lows side FETs 162, 164 electrically connected between the motor 31 and ground; [0072]: FET 164 source connected to ground).
Even though Funabashi states in [0075]: output from the secondary side of the transformer 131 has desired effective voltage of 141 and [0105]: Fig. 6 upper voltage of 155V; Funabashi doesn’t explicitly teach wherein each FET has a drain-source breakdown voltage of at least 120 V.
However having the breakdown voltage of the FET to be 120V is a design choice.
Therefore, one ordinary skill in the art, before the effective filing date of the claimed invention, would have taken Funabashi’s Power tool system 100 and state that the breakdown voltage of the FET is 120 V for design choice, in order to allow excessive power output to the motor.

Regarding claim 4, Funabashi doesn’t explicitly teach
wherein each FET has a continuous drain current of at least about 50 A, a pulsed drain current of at least about 200 A, and a drain-source on-state resistance of less than about 15 mΩ.
However, having the FET to have a continuous drain current of at least about 50 A, a pulsed drain current of at least about 200 A, and a drain-source on-state resistance of less than about 15 mΩ is a design choice. 


 	 Regarding claim 5, Funabashi teaches:
         The combination of claim 1, wherein the pack housing is connectable to and supportable by the tool housing such that the battery pack is supportable by the tool (battery pack 2 is configured to removably attach to tool pack; supported interpreted as aided).  

  Regarding claim 6, Funabashi teaches:
         The combination of claim 1, wherein the third controller is configured to: 
         determine a discharge capability of the battery pack, wherein the discharge capability is determined based on condition of the battery pack ([0014]: control unit determines an over discharge of the battery and [0076]); and 
        communicate the discharge capability to the first controller ([0014]: control unit prevents the AC power from being supplied to the AC motor, thus communicates with inverter by preventing), 
        wherein the first controller is configured to control operation of the motor based on the discharge capability ([0014]: prevention of AC power; thus inverter controls operation of the motor based on the over discharge).  

 	 Regarding claim 7, Funabachi teaches:
           The combination of claim 6, wherein the third controller is configured to: 
([0089]: S114: YES and S116: YES ; thus two discharge capabilities); and 
           communicate the second discharge capability to the first controller (S115: Halt inverter if yes to S116), 
           wherein the first controller is configured to control operation of the motor based on the second discharge capability (S117 halting the inverter would control the operation of the motor).

  Regarding claim 8, Funabachi teaches:
           The combination of claim 1, wherein the third controller and the second controller are configured to communicate via a grouped read, the grouped read including a group of measurements or states of the battery pack or the tool ([0014]: control unit determines an over discharge of the battery and [0076]: control unit 19 determines whether over-discharge occurred in the battery pack based on voltage detected by voltage detection unit 11, thus based on group of measurement or states of the battery pack ).  

 	 Regarding claims 9 and 11 Funabachi teaches:
             The combination of claim 8, wherein the third controller and the second controller are configured to communicate via a group including one or more of a battery pack voltage measured after a discharge switch in the battery pack and daughterboard information, the daughterboard information including a communication state, a communication retry and a board interface retry (Fig. 3 shows the voltage measured and a discharge switch to stopping booster and inverter, this switch  to stop the inverter is a communication between the third controller and the second controller by switch 132- see [0064])

  Regarding claim 10, Funabachi teaches:
           The combination of claim 8, wherein the third controller and the second controller are configured to communicate via a group including one or more of errors or warnings for temperature or state of charge (Fig. 3 and [0064]).  

  Regarding claim 12, Funabachi teaches:
           The combination of claim 8, wherein the third controller and the second controller are configured to communicate via a group including a dynamic load request, the dynamic load request including one or more of a target current, diagnostic information and voltage and current information (Fig. 3 and [0064]: control unit communicate with battery voltage detection unit 11 including a voltage information). 

Claims 2, 13-14, 17-26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funabashi (US 2014/0015451) in view of Achor (US 7,411,326). 

 Regarding claim 2, Funabashi doesn’t explicitly teach:
         wherein the first controller is formed as a modular unit with the motor, wherein the motor includes a motor housing, a stator supported by the motor housing, and a rotor supported by the motor housing, and wherein the first controller is supported by the motor housing. 
 However, Achor teaches:
wherein a controller is formed as a modular unit with the motor (Figs. 4-5 and col.4 ll. 26-67: circuit board 40, supporting plurality of electrical circuit components and devices including hall effect, MOSFET, capacitors, formed as a modular unit with the motor assembly 10), wherein the motor (motor assembly 10), a stator supported by the motor housing (stator 30 supported by motor assembly 10), and a rotor supported by the motor housing (rotor 42 supported by motor assembly 10) , and wherein the first controller is supported by the motor housing (circuit board 40 supported by motor assembly 10). 
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller formed as a modular unit with the motor and the motor including a motor housing, a rotor and stator of Achor into the main body tool of Funabashi in order to eliminate the need for motor power and feedback cables normally needed to connect the separate motor to its external controller.

    	Regarding claim 13, Funabashi teaches:
          An electrical combination (power tool system 100) comprising:
          a tool (power tool 3) including 
                         a tool housing ( Fig. 2 is a tool housing), 
                         a motor supported by the tool housing and including an output shaft (motor 31)
                         a tool terminal (165 connects to the tool terminal) electrically connected to the motor (tool terminal connected to motor 31-see Fig. 2), and 
                        a motor controller supported by the tool housing ( inverter circuit 16);
          a battery pack (battery pack 2) including 
                       a pack housing (housing of the battery enclosing the battery cells),
                       battery cells (battery cells 2a) supported by the pack housing, the battery cells being electrically connected ( battery cells 2a electrically connected),
                       a pack controller supported by the pack housing ( battery voltage detection unit 11 aided by the battery 2), and
(terminal 21); and 
         a main controller operable to communicate between with the battery pack and the motor controller to control operation of the tool ( control unit 19 as a third controller that communicates with inverter circuit 16 and battery voltage detection unit 11)
wherein the tool includes a trigger assembly (trigger switch 32 and trigger detection  unit 9) engageable by a user to operate the motor ([0060]: when an operator operates the trigger switch 32 to supply power to motor 31), and wherein the main controller communicates with the trigger assembly to determine trigger information ([0072]: applied voltage of the trigger circuit output to the control unit 19), the main controller providing the trigger information to the motor controller ([0072]: control unit 19 performs control of the inverter circuit 16 while trigger detection signal is inputted), the motor controller controlling operation of the motor based on the trigger information ([0058]: when trigger switch 32 is operated, electric power is supplied to the motor 31 via inverter device 1), 
wherein the motor controller includes an inverter bridge (inverter 16 is an inverter bridge) , the first controller controlling operation of the motor through the inverter bridge, 
wherein the inverter bridge includes a high-side field effect transistor (FET) electrically connected between the battery pack and the motor (high side FETs 161, 163 electrically connected between battery 2 and motor 31) and a low-side FET electrically connected between the motor and ground (lows side FETs 162, 164 electrically connected between the motor 31 and ground; [0072]: FET 164 source connected to ground).
Even though Funabashi states in [0075]: output from the secondary side of the transformer 131 has desired effective voltage of 141 and [0105]: Fig. 6 upper voltage of 155V; Funabashi doesn’t explicitly teach wherein each FET has a drain-source breakdown voltage of at least 120 V.
However having the breakdown voltage of the FET to be 120V is a design choice.

  	  However, Achor teaches:
wherein a controller is formed as a modular unit with the motor (Figs. 4-5 and col.4 ll. 26-67: circuit board 40, supporting plurality of electrical circuit components and devices including hall effect, MOSFET, capacitors, formed as a modular unit with the motor assembly 10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller formed as a modular unit with the motor of Achor into the main body tool of Funabachi in order to eliminate the need for motor power and feedback cables normally needed to connect the separate motor to its external controller.

Regarding claim 17, none of Funabashi nor Achor explicitly teach
wherein each FET has a continuous drain current of at least about 50 A, a pulsed drain current of at least about 200 A, and a drain-source on-state resistance of less than about 15 mΩ.
However, having the FET to have a continuous drain current of at least about 50 A, a pulsed drain current of at least about 200 A, and a drain-source on-state resistance of less than about 15 mΩ is a design choice. 
Therefore, one of ordinary skill in the art may have designed before the effective filing date of the claimed invention would be motivated to do so in order to in order to allow excessive power output to the motor.

Regarding claim 25 Funabashi teaches:
          A power tool (power tool 100) comprising:
                         a tool housing ( Fig. 2 is a tool housing), 
motor 31)
                         a tool terminal (165 connects to the tool terminal) electrically connected to the motor (tool terminal connected to motor 31-see Fig. 2), and 
                        a first controller supported by the tool housing ( 14, 15 and 16 as first controller);
a second controller supported by the tool housing and operable to communicate between a battery pack and the first controller to control operation of the tool (control unit 19 as a second controller that communicates with inverter circuit 16 and battery voltage detection unit 11)
a trigger assembly (trigger switch 32 and trigger detection  unit 9) engageable by a user to operate the motor ([0060]: when an operator operates the trigger switch 32 to supply power to motor 31), and wherein the second controller communicates with the trigger assembly to determine trigger information ([0072]: applied voltage of the trigger circuit output to the control unit 19), the second controller providing the trigger information to the first controller ([0072]: control unit 19 performs control of the inverter circuit 16 while trigger detection signal is inputted), the first controller controlling operation of the motor based on the trigger information ([0058]: when trigger switch 32 is operated, electric power is supplied to the motor 31 via inverter device 1), and
an inverter bridge (inverter 16 is an inverter bridge) ,wherein the inverter bridge includes a high-side field effect transistor (FET) electrically connected between the battery pack and the motor (high side FETs 161, 163 electrically connected between battery 2 and motor 31) and a low-side FET electrically connected between the motor and ground (lows side FETs 162, 164 electrically connected between the motor 31 and ground; [0072]: FET 164 source connected to ground), and the first controller controlling operation of the motor through the inverter bridge, 
Even though Funabashi states in [0075]: output from the secondary side of the transformer 131 has desired effective voltage of 141 and [0105]: Fig. 6 upper voltage of 155V; Funabashi doesn’t explicitly teach wherein each FET has a drain-source breakdown voltage of at least 120 V.
having the breakdown voltage of the FET to be 120V is a design choice.
Funabachi doesn’t explicitly teach wherein the motor controller is formed as a modular unit with the motor.
  	  However, Achor teaches:
wherein a controller is formed as a modular unit with the motor (Figs. 4-5 and col.4 ll. 26-67: circuit board 40, supporting plurality of electrical circuit components and devices including hall effect, MOSFET, capacitors, formed as a modular unit with the motor assembly 10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller formed as a modular unit with the motor of Achor into the main body tool of Funabachi in order to eliminate the need for motor power and feedback cables normally needed to connect the separate motor to its external controller.
Examiner’s note: here the second controller for this claim is the main controller unlike the other independent claims.

   	Regarding claims 14 and 26, Funabachi doesn’t explicitly teach:
   	 The combination of claim 13, wherein the motor includes a motor housing, a stator supported by the motor housing, and a rotor supported by the motor housing, and wherein the motor controller is supported by the motor housing.  
  	  However, Achor teaches wherein the motor includes a motor housing (motor assembly 10), a stator supported by the motor housing (stator 30 supported by motor assembly 10), and a rotor supported by the motor housing (rotor 42 supported by motor assembly 10) , and wherein the first controller is supported by the motor housing (circuit board 40 supported by motor assembly 10). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motor including a motor housing, a rotor  

  	Regarding claim 18, Funabashi teaches:
         The combination of claim 13, wherein the main controller is configured to: 
         determine a discharge capability of the battery pack, wherein the discharge capability is determined based on condition of the battery pack ([0014]: control unit determines an over discharge of the battery and [0076]); and 
        communicate the discharge capability to the motor controller ([0014]: control unit prevents the AC power from being supplied to the AC motor, thus communicates with inverter by preventing), 
        wherein the motor controller is configured to control operation of the motor based on the discharge capability ([0014]: prevention of AC power; thus inverter controls operation of the motor based on the over discharge).  

 	 Regarding claim 19, Funabachi teaches:
           The combination of claim 18, wherein the main controller is configured to: 
            after a time interval, determine a second discharge capability of the battery pack, the second discharge capability being different from the discharge capability ([0089]: S114: YES and S116: YES ; thus two discharge capabilities); and 
           communicate the second discharge capability to the motor controller (S115: Halt inverter if yes to S116), 
           wherein the first controller is configured to control operation of the motor based on the second discharge capability (S117 halting the inverter would control the operation of the motor).

  Regarding claim 20, Funabachi teaches:
           The combination of claim 13, wherein the main controller and the pack controller are configured to communicate via a grouped read, the grouped read including a group of measurements or states of the battery pack or the tool ([0014]: control unit determines an over discharge of the battery and [0076]: control unit 19 determines whether over-discharge occurred in the battery pack based on voltage detected by voltage detection unit 11, thus based on group of measurement or states of the battery pack ).  

 	 Regarding claims 21 and 23, Funabachi teaches:
             The combination of claim 20, wherein the main controller and the pack controller are configured to communicate via a group including one or more of a battery pack voltage measured after a discharge switch in the battery pack and daughterboard information, the daughterboard information including a communication state, a communication retry and a board interface retry (Fig. 3 shows the voltage measured and a discharge switch to stopping booster and inverter, this switch  to stop the inverter is a communication between the third controller and the second controller by switch 132- see [0064])

  Regarding claim 22, Funabachi teaches:
           The combination of claim 20, wherein the main controller and the pack controller are configured to communicate via a group including one or more of errors or warnings for temperature or state of charge (Fig. 3 and [0064]).  

              Regarding claim 24, Funabachi teaches:
           The combination of claim 20, wherein the main controller and the pack controller are configured to communicate via a group including a dynamic load request, the dynamic load request including one Fig. 3 and [0064]: control unit communicate with battery voltage detection unit 11 including a voltage information). 

  Regarding claim 29, Funabashi teaches:
         The combination of claim 25, wherein the second controller is configured to: 
         determine a discharge capability of the battery pack, wherein the discharge capability is determined based on condition of the battery pack ([0014]: control unit determines an over discharge of the battery and [0076]); and 
        communicate the discharge capability to the first controller ([0014]: control unit prevents the AC power from being supplied to the AC motor, thus communicates with inverter by preventing), 
        wherein the first controller is configured to control operation of the motor based on the discharge capability ([0014]: prevention of AC power; thus inverter controls operation of the motor based on the over discharge).  

 	 Regarding claim 30, Funabachi teaches:
           The combination of claim 29, wherein the second controller is configured to: 
            after a time interval, determine a second discharge capability of the battery pack, the second discharge capability being different from the discharge capability ([0089]: S114: YES and S116: YES ; thus two discharge capabilities); and 
           communicate the second discharge capability to the first controller (S115: Halt inverter if yes to S116), 
           wherein the first controller is configured to control operation of the motor based on the second discharge capability (S117 halting the inverter would control the operation of the motor).

Response to Arguments
	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Upon an updated search, Examiner has come across a new art. Therefore,  a new rejection is provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        

3/13/21
/KAWING CHAN/Primary Examiner, Art Unit 2846